Citation Nr: 0120963	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  01-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury with scoliosis, degenerative disc, and left 
sciatica, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 until February 
of 1972, as well as from August of 1980 until May of 1989.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO), which denied the benefits sought on appeal.


REMAND

A preliminary review of the record reveals that the veteran 
is service connected for a back condition stemming from a 
motorcycle accident while he was in service.  In his 
application for Increased Compensation Based on 
Unemployability, the veteran stated he had received treatment 
for his back three times per week since his fall from a 
ladder while working in October 1999.  In response to VA 
inquiries for medical evidence, the veteran's treating 
physician, James Bentley, M.D., submitted a letter dated 
April 2000 that indicated that the veteran was being treated 
for lumbosacral strain and lumbar radiculitis.  Dr. Bentley 
wrote that the veteran's current treatment consisted of 
flexion/distraction, electrical muscle stimulation, hot 
packs, therapeutic exercises and aquatic treatment.  However, 
no examination or treatment records were submitted to VA from 
the physician.  The Board feels that these examination and/or 
treatment records would be helpful in assisting the Board to 
reach an equitable disposition of both the veteran's 
increased rating and TDIU claims.

The Board also notes that the veteran either has or is 
collecting workman's compensation as a result of the October 
1999 injury to his back.  The Board finds that any medical 
examination and/or treatment reports the veteran's employer 
or its insurance company has relating to that injury is 
relevant evidence that the Board should examine before making 
a determination of the veteran's claims.  Additionally, a 
list of the veteran's duties during his employment Swifty Oil 
Company would be helpful in reaching a determination of the 
veteran's claims.

Also, during the pendency of the veteran's appeal there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims, which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  This law eliminates 
the concept of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of a low back 
disorder since about 1992, as well as 
obtaining treatment records from Dr. 
Bentley.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not been previously 
obtained.

3.  After obtaining any necessary 
authorization from the veteran, the RO 
should contact the veteran's previous 
employer, Lunn Drywall (address on VA 
Form 21-8940), and obtain a list of the 
veteran's duties during his period of 
employment, as well as the name of the 
insurance company to whom his employer 
submitted the claim regarding his October 
1999 injury.  The RO should then contact 
that insurance company and obtain any 
medical examination and/or treatment 
records held in relation to the veteran's 
October 1999 back injury.  If the 
insurance company holds no such records, 
a list of the physician(s) by whom the 
veteran was seen should be obtained, and 
records obtained directly from those 
physicians.

4.  The RO is requested to contact the 
veteran's pervious employer, Swifty Oil 
(address listed on VA Form 21-8940), and 
obtain a list of the veteran's duties 
during his employment in December 1999.

5.  After the above development, the 
veteran should be afforded a VA 
examination of his low back.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  The 
examiner is requested to explain to what 
extent, if any, residual pathology from 
the veteran's October 1999 back injury is 
separable from his service-connected back 
injury, and the bases for reaching that 
conclusion.  The examiner is also 
requested to offer a medical opinion as 
to what extent the veteran's service 
connected low back disability limits his 
ability to pursue gainful employment of 
both the sedentary and non-sedentary 
varieties.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development necessary for adjudication of the veteran's 
claim.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	Bruce Kannee
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




